The defendant’s motion for an order reducing his bail pending his appeal to this court in the appeal from the Superior Court in Hartford County is denied. There is no record before us from which we can review the action and ruling of the court below and there is no finding of facts or conclusion *680of law by which the exercise of discretion by the conrt below can be tested. Consequently, a decision on the merits is impossible. See State v. Clark, 160 Conn. 555, 556, 274 A.2d 451.
Willie J. Peay, pro se, in support of the motion.
Submitted April 5
decided May 8, 1974